Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
The applicant “Ranjith N” appears to be missing characters in the last name. Update the application data sheet with the full last name, or confirm the name is correct.
Specification
The abstract of the disclosure is objected to because it includes the language “One example provides”. An abstract is a summary of the application, and should not include any exemplary language. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feedback circuit of Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 16 the applicant’s claim the converters are used irrespective of a power mismatch among the battery blocks, yet the applicant claims the converters are used to correct the SOC mismatch. Please clarify the position. For purposes of examination, if a converter is used for balancing SOC, it will apply.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (USPGPN 20120223677) in view of Guohong et al (CN 106230068 A).
Independent Claim 1, Yamauchi teaches a battery management system for dynamically balancing power in a battery pack, the battery management system (Figs. 1-5 and 7) comprising:
a plurality of modules, wherein each of the plurality of modules comprises a plurality of bricks, wherein each of the plurality of bricks comprises a plurality of blocks that are electrically connected in at least one of (i) a series configuration or (ii) a parallel configuration, wherein each of the plurality of blocks comprises a plurality of cells that are electrically connected in at least one of (i) a series configuration or (ii) a parallel configuration (Fig. 2 demonstrates this hierarchy, where the battery system represents the claimed “battery pack”, the battery block represents the applicant’s “module”, the battery pack represents the applicant’s “brick”, the battery module represents the applicant’s “block”, and the cells correspond to each, where the names for each are obvious variants of each other, as one having ordinary skill in the art would understand; parallel described in abstract, ¶’s [08, 38, 41, 51, 54, 59, 70-72, 79, 84-88, 108, 116, 127, 135, 136, 152, 157, 162] ); and a control unit operatively connected across each of the plurality of blocks for processing power and balancing (control units shown in Fig. 2, balancing described by ¶’s [58-65, 109, 114])
Yamauchi is silent to the control unit independently from each of the plurality of blocks irrespective of a power mismatch between the plurality of blocks, wherein the control unit comprises a plurality of converters connected together in one of a series configuration or a parallel configuration, and wherein the control unit is configured to dynamically balance the power in the battery pack by controlling a differential current, using the plurality of converters, for flowing the differential current from a first block from among the plurality of blocks associated with a higher SOC to a second block from among the plurality of blocks associated with a lower SOC.
Guohong teaches a control unit operatively connected across each of the plurality of blocks for processing power independently from each of the plurality of blocks irrespective of a power mismatch between the plurality of blocks, wherein the control unit comprises a plurality of converters connected together in one of a series configuration or a parallel configuration (parallel, see Figs. 1 & 2, where converters by their nature operate irrespective of power mismatch), and wherein the control unit is configured to dynamically balance (¶’s [16, 25, 28]) the power in the battery pack by controlling a differential current, using the plurality of converters, for flowing the differential current from a first block from among the plurality of blocks associated with a higher SOC to a second block from among the plurality of blocks associated with a lower SOC (abstract, ¶[04, 19-24, 26-31, esp. 28, 31]). Guohong teaches the efficiency is improved & costs are reduced by using the battery balancing system with converters
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi with Guohong to provide improved efficiency and reduced costs.
Dependent Claim 3, the combination of Yamauchi and Guohong teaches the control unit comprises: the plurality of converters operatively connected together in a parallel configuration across a load circuit, wherein each of the plurality of converters is operatively connected to one of the plurality of blocks, wherein the plurality of converters comprises a plurality of buck boost converters (as seen in Figs. 1 & 2 of Guohong, the converters are in parallel).
Dependent Claim 12, the combination of Yamauchi and Guohong teaches the battery management system goes to a hibernate mode for conserving energy (a hibernation mode/ sleep mode for conserving energy is a common feature among systems like this, official notice taken, in order to conserve energy during periods of non-use or low use).
Independent Claim 16, Yamauchi teaches a method for dynamically balancing power in a battery pack by providing an independently determined current for each block during charging and discharging and by maximizing available energy of the battery pack (Figs. 1-5 & 7), comprising a) providing a battery pack that comprises a plurality of modules, wherein each of the plurality of modules comprises a plurality of bricks, wherein each of the plurality of bricks comprises a plurality of blocks that are electrically connected in one of a series configuration or a parallel configuration, wherein each of the plurality of blocks comprises a plurality of cells that are electrically connected in at least one of (i) a series configuration or (ii) a parallel configuration (Fig. 2 demonstrates this hierarchy, where the battery system represents the claimed “battery pack”, the battery block represents the applicant’s “module”, the battery pack represents the applicant’s “brick”, the battery module represents the applicant’s “block”, and the cells correspond to each, where the names for each are obvious variants of each other, as one having ordinary skill in the art would understand; parallel described in abstract, ¶’s [08, 38, 41, 51, 54, 59, 70-72, 79, 84-88, 108, 116, 127, 135, 136, 152, 157, 162] ); and a control unit operatively connected across each of the plurality of blocks for processing power and balancing (control units shown in Fig. 2, balancing described by ¶’s [58-65, 109, 114])
Yamauchi is silent to b) processing, using a control unit that is operatively connected across each of the plurality of blocks, power independently from each of the plurality of blocks irrespective of a power mismatch between the plurality of blocks, wherein the control unit comprises a plurality of converters connected together in one of a series configuration or a parallel configuration, wherein the control unit dynamically balances the power in the battery pack by controlling a differential current, using the plurality of converters, for flowing the differential current from a first block from among the plurality of blocks associated with a higher SOC to a second block from among the plurality of blocks associated with a lower SOC, thereby maximizing energy of the battery pack during charging and discharging.
Guohong teaches b) processing, using a control unit that is operatively connected across each of the plurality of blocks, power independently from each of the plurality of blocks irrespective of a power mismatch between the plurality of blocks, wherein the control unit comprises a plurality of converters connected together in one of a series configuration or a parallel configuration, wherein the control unit dynamically balances the power in the battery pack by controlling a differential current, using the plurality of converters, for flowing the differential current from a first block from among the plurality of blocks associated with a higher SOC to a second block from among the plurality of blocks associated with a lower SOC, thereby maximizing energy of the battery pack during charging and discharging (¶’s [16, 25, 28]) the power in the battery pack by controlling a differential current, using the plurality of converters, for flowing the differential current from a first block from among the plurality of blocks associated with a higher SOC to a second block from among the plurality of blocks associated with a lower SOC (abstract, ¶[04, 19-24, 26-31, esp. 28, 31]). Guohong teaches the efficiency is improved & costs are reduced by using the battery balancing system with converters
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi with Guohong to provide improved efficiency and reduced costs.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Guohong, further in view of Jacobs (USPGPN 20050194937), as evidenced by Tse (USPGPN 20130038289)
Dependent Claim 2, Yamauchi is silent to the control unit comprises: the plurality of converters operatively connected together in a series configuration across a load circuit, wherein each of the plurality of converters is operatively connected to one of the plurality of blocks, wherein the plurality of converters comprises a plurality of buck boost converters.
Jacobs teaches the control unit comprises: the plurality of converters operatively connected together in a series configuration across a load circuit, wherein each of the plurality of converters is operatively connected to one of the plurality of blocks, wherein the plurality of converters comprises a plurality of buck boost converters (Figs. 2, 5, & 6). Jacobs states that by having these converters in series, instead of in parallel for Guohong, it serves to improve the speed of charge/discharge of the batteries (¶[54]). Tse provides evidence that this serial connection serves to improve the voltage output (abstract)
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi in view of Guohong with Jacobs to provide the speed and outputtable voltage.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Guohong, further in view of Hilligoss (USPGPN 20210028503; provisional patent application was filed Jul 23 2019, and has subject matter referenced)
Dependent Claim 4, Yamauchi is silent to the control unit comprises: the plurality of converters, wherein each of the plurality of converters comes into operation only in an event of a power mismatch and processes only mismatched current between the plurality of blocks, else the plurality of converters are bypassed from the path of power flow.
Hilligoss teaches the control unit comprises: the plurality of converters, wherein each of the plurality of converters comes into operation only in an event of a power mismatch and processes only mismatched current between the plurality of blocks, else the plurality of converters are bypassed from the path of power flow (Fig. 4 shows the circuit, see ¶’s [41-43, 45-50] describes that the converters are only used to help balance the system, otherwise they are bypassed by bypass paths and switch shown in Fig. 4). One having ordinary skill in the art understands that converters are less efficient than the bypass paths, and so one having ordinary skill in the art would understand that Hilligoss’s invention is more efficient than a circuit without the bypass paths operating when the converter is not needed.
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi in view of Guohong with Hilligoss to provide improved efficiency.
Dependent Claim 5, the combination of Yamauchi, Guohong, and Hilligoss teaches a ground of each of the plurality of converters is connected between the two adjacent blocks from among the plurality of blocks (Fig. 4 of Hilligoss).
Dependent Claim 6, the combination of Yamauchi, Guohong, and Hilligoss teaches each of the plurality of converters is an isolated buck boost converter, wherein each of the plurality of converters is operatively connected between two adjacent blocks from among the plurality of blocks and output of each of the plurality of converters is connected in a parallel configuration across a load circuit (Fig. 4 of Hilligoss; isolated converter see ¶[29] of Guohong).
Dependent Claim 7, the combination of Yamauchi, Guohong, and Hilligoss teaches a first converter from among the plurality of converters is operatively connected across a weak block so as to compensate for a current in a corresponding plurality of blocks in series configuration and to remove a power mismatch, wherein the current at an input of the first converter is obtained from a DC link, wherein the DC link is a power bus connected with the plurality of converters, wherein each of the plurality of converters is an isolated buck boost converter (¶’s [41-43, 45-50] of Hilligoss; isolated converter see ¶[29] of Guohong).
Dependent Claim 8, the combination of Yamauchi, Guohong, and Hilligoss teaches the plurality of converters are connected to form a feed-backward circuit, wherein the amount of the mismatched current is pulled from a DC link by the plurality of converters connected in parallel to a plurality of weak blocks and an extra current compensates for a lower current output from the plurality of weak blocks, wherein the DC link is a power bus connected with the plurality of converters, and wherein maintaining an overall current of a string is equal to the current of a plurality of strong blocks (both Guohong and Hilligoss demonstrate this DC link power bus in their Figs. 1 & 2 and Fig. 4, respectively, where the converters are used to balance the weaker [i.e. lower SOC/voltage] blocks as a feedback [i.e. feed-backward] for getting the cells/blocks balanced, where the capacitor of Guohong provides this extra current; see ¶’s [41-43, 45-50] of Hilligoss for the embodiments of feedbackward).
Dependent Claim 9, the combination of Yamauchi, Guohong, and Hilligoss teaches the plurality of converters are connected to form a feed-forward circuit, and wherein, in the feed-forward circuit, power equalization is performed by rerouting excess current from a plurality of strong blocks into the plurality of converters connected across the plurality of strong blocks and sent to the load circuit, thereby maintaining an overall current of a string equal to the current of a plurality of weak blocks (both Guohong and Hilligoss demonstrate this DC link power bus in their Figs. 1 & 2 and Fig. 4, respectively, where the converters are used to balance the weaker and stronger [i.e. lower SOC/voltage] blocks as a feedforward loop for getting the cells/blocks balanced, where the capacitor of Guohong provides this extra current; see ¶’s [41-43, 45-50] of Hilligoss for the embodiments of feedforward).
Dependent Claim 10, the combination of Guohong and Yamauchi teachesthe plurality of converters manages a power mismatch by measuring a magnitude of time varying currents as a complex function of mismatched current and the currents are controlled by choosing an appropriate duty cycle of a plurality of switches (switches are included with Guohong’s converters, which is described to deal with the mismatched current [i.e. differential current]; Guohong’s converters are called bidirectional, and appear nested, see ¶[29])
Yamauchi is silent to the plurality of converters comprises a series of nested converters with the plurality of switches, wherein the plurality of switches comprises a shunt switch
Hilligoss teaches the plurality of converters comprises a series of converters with the plurality of switches, wherein the plurality of switches comprises a shunt switch (Fig. 4 shows the circuit, see ¶’s [41-43, 45-50] describes that the converters are only used to help balance the system, otherwise they are bypassed by bypass paths and switch shown in Fig. 4). One having ordinary skill in the art understands that converters are less efficient than the bypass paths, and so one having ordinary skill in the art would understand that Hilligoss’s invention is more efficient than a circuit without the bypass paths operating when the converter is not needed.
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi in view of Guohong with Hilligoss to provide improved efficiency.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Guohong, further in view of Kutkut et al (USPN 6150795)
Dependent Claim 11, Yamauchi is silent to a current is controlled to a constant value of zero in the battery management system or an average current in the battery management system is made zero over a period of time by toggling controls to produce the current with positive amplitude for a duration and the equal current with negative amplitude for the same duration or ensuring the magnitude and duration of positive current is balanced by the magnitude and duration of negative current to obtain a net zero average current.
Kutkut teaches a current is controlled to a constant value of zero in the battery management system or an average current in the battery management system is made zero over a period of time by toggling controls to produce the current with positive amplitude for a duration and the equal current with negative amplitude for the same duration or ensuring the magnitude and duration of positive current is balanced by the magnitude and duration of negative current to obtain a net zero average current (Col 9 L 39 to Col 10 L19, where the current coming and leaving the overcharged battery are zero). Kutkut teaches by performing this feature with average current, it serves to reduce the chances of overcharging or undercharging, thus improving safety while also improving efficiency as the overcharged one has zero net current, as one having ordinary skill in the art would understand.
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi in view of Guohong with Kutkut to provide improved efficiency and safety.
Dependent Claim 18, Yamauchi fails to explicitly teach the method comprises the steps of allowing each level in the battery pack with an independent pre-determined current and controlling the current to be a constant value of zero or having an average zero current flowing into or out of each of the plurality of blocks for maintaining a fixed value of SOC for each of the plurality of blocks.
Kutkut teaches the method comprises the steps of allowing each level in the battery pack with an independent pre-determined current and controlling the current to be a constant value of zero or having an average zero current flowing into or out of each of the plurality of blocks for maintaining a fixed value of SOC for each of the plurality of blocks (Col 9 L 39 to Col 10 L19, where the current coming and leaving the overcharged battery are zero). Kutkut teaches by performing this feature with average current, it serves to reduce the chances of overcharging or undercharging, thus improving safety while also improving efficiency as the overcharged one has zero net current, as one having ordinary skill in the art would understand.
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi in view of Guohong with Kutkut to provide improved efficiency and safety.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Guohong, further in view of Mitsutani et al (USPGPN 20130110429)
Dependent Claims 13 and 15, Yamauchi teaches finding SOC (¶’s [67, 68, 73, 74, 79). 
Yamauchi is silent to the battery management system is configured to estimate state of charge (SOC) using measured current, cumulative charge delivered in a cycle and voltage for regulating the power mismatch among the plurality of blocks by: a) measuring an open circuit voltage of the plurality of blocks while the plurality of blocks is at rest; b) determining an initial SOC by correlating with the open circuit voltage, using a lookup table stored in the controller or controller microprocessor non volatile memory element; c) determining a SOC of each of the plurality of the blocks during charging or discharging as an integral of current of each block, which is an amount of charge moved in or out of the one or more blocks from the initial SOC, using the initial and subsequent SOC to indicate mismatch among the one or more blocks (with respect to [wrt] Claim 13); the battery management system is configured to use Kalman filtering to determine the SOC and state of health (SOH) of the plurality of the blocks by prognostics and using a machine learning model (wrt Claim 15).
Mitsutani teaches the battery management system is configured to estimate state of charge (SOC) using measured current, cumulative charge delivered in a cycle and voltage for regulating the power mismatch among the plurality of blocks by: a) measuring an open circuit voltage of the plurality of blocks while the plurality of blocks is at rest; b) determining an initial SOC by correlating with the open circuit voltage, using a lookup table stored in the controller or controller microprocessor non volatile memory element; c) determining a SOC of each of the plurality of the blocks during charging or discharging as an integral of current of each block, which is an amount of charge moved in or out of the one or more blocks from the initial SOC, using the initial and subsequent SOC to indicate mismatch among the one or more blocks; the battery management system is configured to use Kalman filtering to determine the SOC and state of health (SOH) of the plurality of the blocks by prognostics and using a machine learning model (look-up table ¶’s [82-83]; Kalman filter is a prognostics and machine learning model, see ¶’s [58, 59, 80, 117, 131, 136]). One having ordinary skill in the art understands that this method of determining both SOC and SOH is accurate, common, efficient, and reliable, see ¶’s [04, 13, 58, 112, 117, 128])
It would have been obvious to one of ordinary skill in the art to modify Yamauchi in view of Guohong with Mitsutani to provide improved accuracy, efficiency, and reliability.
Dependent Claim 14, Yamauchi teaches finding SOC (¶’s [67, 68, 73, 74, 79). 
Yamauchi is silent to the battery management system is configured to estimate state of health (SOH) using a time integral of measured current and voltage for regulating power mismatch among the plurality of blocks, wherein the measured current is used to estimate remaining capacity of the block and providing its ratio to a nameplate capacity of the plurality of blocks by: a) measuring an open circuit voltage of the plurality of blocks while the plurality of blocks is at rest; b) determining an initial SOC by correlating with the open circuit voltage, using a lookup table stored in the controller or controller microprocessor non volatile memory element; c) determining the capacity of each of the plurality of the blocks during charging or discharging as an integral of current of each block, which is an amount of charge delivered from the initial SOC, by the initial SOC as an initial mismatch among the plurality of the blocks; and d) determining SOH of each block by normalizing the capacity of each block to its nameplate capacity, using the initial SOC mismatch and the measured SOH of the plurality of blocks to determine the individual currents during charging or discharging to ensure that when the cycle ends the plurality of blocks have controlled or no remaining mismatch.
Mitsutani teaches the battery management system is configured to estimate state of health (SOH) using a time integral of measured current and voltage for regulating power mismatch among the plurality of blocks, wherein the measured current is used to estimate remaining capacity of the block and providing its ratio to a nameplate capacity of the plurality of blocks by: a) measuring an open circuit voltage of the plurality of blocks while the plurality of blocks is at rest; b) determining an initial SOC by correlating with the open circuit voltage, using a lookup table stored in the controller or controller microprocessor non volatile memory element; c) determining the capacity of each of the plurality of the blocks during charging or discharging as an integral of current of each block, which is an amount of charge delivered from the initial SOC, by the initial SOC as an initial mismatch among the plurality of the blocks; and d) determining SOH of each block by normalizing the capacity of each block to its nameplate capacity, using the initial SOC mismatch and the measured SOH of the plurality of blocks to determine the individual currents during charging or discharging to ensure that when the cycle ends the plurality of blocks have controlled or no remaining mismatch (look-up table ¶’s [82-83]; Kalman filter is a prognostics and machine learning model, see ¶’s [58, 59, 80, 117, 131, 136] describes the use of the Kalman filter in determination of both SOC and SOH). One having ordinary skill in the art understands that this method of determining both SOC and SOH is accurate, common, efficient, and reliable, see ¶’s [04, 13, 58, 112, 117, 128])
It would have been obvious to one of ordinary skill in the art to modify Yamauchi in view of Guohong with Mitsutani to provide improved accuracy, efficiency, and reliability.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Guohong, further in view of Runze (CN 106208123 A)
Dependent Claim 19, Yamauchi is silent to during charging of each of the plurality of blocks, controlling an applied level of voltage independently in each of the plurality of blocks of the battery pack changing the charging paradigm from constant current to constant voltage regime for each block as required.
Runze teaches during charging of each of the plurality of blocks, controlling an applied level of voltage independently in each of the plurality of blocks of the battery pack changing the charging paradigm from constant current to constant voltage regime for each block as required (penultimate paragraph, 4th paragraph from the bottom, and 1st and final paragraph of the summary section describes the conversion for charging and discharging of the batteries are more efficient using this method, where the constant voltage and constant current are independently controlled by each of the charging converters shown in parallel in Fig. 1, see further abstract, 2nd paragraph of summary section, 3rd last paragraph, and 6th last paragraph). One having ordinary skill in the art further understands that by allowing the batteries to charge/discharge at their own rates, it serves to improve the lifetime of the batteries as they are not overcharged, over-discharged, or overcurrent [esp. when the battery is not ready for higher constant current], or undercharged [esp. when constant voltage could come too early for some batteries than others].
It would have been obvious to a person having ordinary skill in the art to modify Yamauchi in view of Guohon with Runze to provide improved efficiency and longevity.
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent Claim 17, the prior art discloses the limitations of Claim 16 and the power in the battery pack is dynamically balanced by independent currents for each block: a) determining an initial State Of Charge (SOC) of each of the plurality of blocks of the battery pack; (b) calculating a difference for each of the plurality of blocks for at least one of a higher limit or a lower limit of the SOC of each of the plurality of blocks during charging or discharging; the prior art fails to disclose the further inclusion of the combination of c) determining a maximum half cycle time among the plurality of blocks based on a targeted current and a plurality of differential currents associated with each of the plurality of blocks; and d) calculating the plurality of differential currents among the plurality of blocks by determining a difference of SOC of the blocks present in the battery pack and time available to balance the plurality of differential currents.
Dependent Claim 20 is objected to for its dependence upon objected claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859